Title: From John Adams to William Tudor, Sr., 23 April 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy April 23d. 1818

I have Seldom read so much good sense, in so few Words as in your Letter of the 5th. Your Judgment of Mr Wirts Biography of My Friend Mr Henry, is in exact Unison with my own. I have read it with more delight than Scotts Romances in Verse and Prose or Miss Porters Scottish Chiefs and other Novels.
I am sorry you have introduced me. I could wish my own Name forgotten, if I could devellope, the true causes of the Rise and Progress of American Revolution and Independence.
Why have Harmodius and Brutus, Coligni and Brederode Cromwell and Napoleon failed, and a thousand others? Because human Nature cannot bear Prosperity. Success always intoxicates Patriots as well as other Men; and because Birth and Wealth always in the End, overcome popular and Vulgar Envy, more than surely than publick Interest—The Causes of our Parties during and since the Revolution would lead me too far—
You cannot ask me two many Questions—I will answer them all according as strength shall be allowed to your / Aged and Infirm Friend.
John Adams